                         Case 2:19-cv-00149-TSZ Document 6 Filed 03/05/19 Page 1 of 3



     1



 2

 J

 4

 5


 6

 7                                      LINITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE

 9        CARMEN JOHN PERzu, an individual,                    Hon. Thomas S. Zilly

10                                            Plaintiff,       No. 19-cv-00149-TSZ

1l                  V                                          NOTICE OF APPEARANCE FOR
                                                               DEFENDANT MOORE HOTEL INC
t2       MOORE HOTEL INC, a Washington
         corporation,                                          (Clerk's Action Required)
13
                                            Defendant.
T4

15       TO                        CLERK OF THE COURT;

t6       AND TO                    ALL PARTIES AND COUNSEL OF RECORD
t7
l8                 YOU AND EACH OF YOU WILL PLEASE TAKE NOTICE that Defendant Moore

t9       Hotel Inc hereby appears in the above-entitled cause by the undersigned attorneys, without
20       waiving any defense, and requests that all further papers and pleadings herein, except process, be

21       served upon the undersigried attorneys at the address stated below.

22

ZJ

24       ilil
25

26


         NOTICE OF APPEARANCE -        1                                            BUCHALTER
         Case   No. l9-cv-001 49-TSZ                                           A PRoFEssloNAL CoRPoRATToN
                                                                               1420 FrFTH AvENUE, SurrE 3100

                                                                                 SEATTLE,   WA 98101-1337
                                                                                   PHoNE: 206-319-7052
         BN 35814471vI
                  Case 2:19-cv-00149-TSZ Document 6 Filed 03/05/19 Page 2 of 3



 1              DATED: March 5,2019
 2                                                 BUCHALTER
                                                   A Professional Corporation
 J
                                                   s/ Jane E. Brown
 4
                                                   Jane E.  Btown, WSBA No. 48763
 5                                                 1420 Fifth Avenue, Suite 3100
                                                   Seattle, WA 98101-1337
 6                                                 Phone: 206-319-7052
                                                   Email : j ebrown@buchalter. com
 7

 8
                                                   Attorneys   for Defendant Moore Hotel Inc

 9

10

1l

T2

13

t4

15

16

l7
18

t9
20

2I

22

23

24

25

26


     NOTICE OF APPEARANCE - 2                                             BUCHALTER
     Case   No. I 9-cv-00149-TSZ                                     A PRoFESSIoNAL CoRPoRATIoN
                                                                     1420 FrFrH AVENUE, SUIrE 3100

                                                                       SEA'r-rLq WA 98101-1337
                                                                         PHoNE: 206-319-7052
     BN 3581447lv1
                      Case 2:19-cv-00149-TSZ Document 6 Filed 03/05/19 Page 3 of 3



     1

                                                  DECLARATION         OF' SERVICE
 2
                  I   state that   I am a.citizen of the United States of America    and a resident of the State           of
 J
         Washington,      I   am over the age of twenty-one years,     I   am not a party to this action, and          I   am
 4
         competent to be a witness herein. I declare that      I   cause to be served   in the manner noted copies
 5
         ofthe foregoing upon designated counsel:
 6
              Plaintiffs Counsel:
 7

 8
              Dan N. Fiorito, WSBA #34009
              The Law Office of Dan N. Fiorito       III
                                                                       IX                 US Mail
                                                                                          Via Email
 9
              844 NW 48th Street                                       x                  Via ECF Filing
              Seattle, WA 98107                                        tr                 Process Service
10            Phone: 206.299.1582
              Email : dan@danfiorito. com
ll
t2                I declare under penalty of perjury under the laws of the State of Washington on March                    5,
13
         2019, at Seattle, Washington.
t4                                                                  /s/ Marci L. Brandt
15                                                                  Marci L, Brandt, Legal Assistant

I6
17

18

t9
20

2l
22

23

24

25

26


         NOTICE OF APPEARANCE.3                                                             BUCHALTER
         Case No. l9-cv-00149-TSZ                                                     A PRoFESSIoNAL CoRPoRATIoN
                                                                                      1420 FIFTH AVENUE, SUITE 31O()

                                                                                         SEAfiLE, WA 98101'1337
                                                                                          PHoNE: 206-319-7052
         BN 35814471v1
